        Case 2:18-cv-00719-SMD Document 74 Filed 04/22/19 Page 1 of 35




                      IN THE U.S. DISTRICT COURT
                       FOR THE MIDDLE DISTRICT
                             OF ALABAMA
                          NORTHERN DIVISION
NORRIS W. GREEN,                              )(
                                               ()
      Plaintiff,                                ()
                                                 ()
STATE BOARD OF MEDICAL                            ()
EXAMINERS, and each individual                     ()
board member, including former board                ()
members, who were involved in the                    ()                              CIVIL ACTION NO.
actions of the Board of Medical                       ()
Examiners on September 20, 2017, and                   ()
prior thereto, and the BOARD OF                         ()                           2:18-CV-00719-SMD
CENSORS OF THE MEDICAL                                   ()
ASSOCIATION OF ALABAMA, and                               ()
THE MEDICAL ASSOCIATION OF                                 ()
                                                                                 DEMAND FOR JURY TRIAL
ALABAMA, and each individual board                          ()
member, including former board                               ()
members, who were involved in the                             ()
actions of the Board of Censors on                             ()
September 20, 2017, and prior thereto,                          ()
namely, Boyde Jerome Harrison, M.D.,                             ()
                                                                                 CONSTITUTIONALITY OF CODE
H. Joseph Falgout, M.D., Mark H.                                  ()
                                                                                    OF ALABAMA §34-24-53
LeQuire, M.D., Gregory W. Ayers,                                   ()
                                                                                        CHALLENGED
M.D., Eli L. Brown, M.D., David P.                                  ()
Herrick, M.D., Beverly F. Jordan,                                    ()
M.D. ,Gary F. Leung, M.D., John S.                                    ()
Meigs Jr., M.D., Dick Owens, M.D.,                                     ()
Bradley S. Rice, M.D., Charles M.A.                                     ()
Rogers IV, M.D., and State Board of                                      ()
Medical Examiners Staff Attorneys,                                        ()
Patricia Shaner, and Eric Wilson                                           ()
Hunter.                                                                     ()

      Defendants.

                    SECOND AMENDED COMPLAINT
                                FOR
                           $10,000,000.00

                                         Page 1 of 35
        Case 2:18-cv-00719-SMD Document 74 Filed 04/22/19 Page 2 of 35




             COMPENSATORY AND PUNITIVE DAMAGES
                              AND
             ADDITIONAL 42 USC 1983 COMPENSATORY
                    AND PUNITIVE DAMAGES
                            AND FOR
              DECLARATORY AND INJUNCTIVE RELIEF

       Plaintiff’s First Amended Complaint is hereby amended as required by the Order of the

U. S. Magistrate, Stephen M. Doyle, entered April 5, 2019.


                             STATEMENT OF THE CASE

       This is a civil action brought by the former Executive Director of the State Board of

Medical Examiners, as Plaintiff, against the State Board of Medical Examiners (hereinafter

interchangeably BME or State Board of Medical Examiners), and the Medical Association of

Alabama, acting by and through it’s Board of Censors, (hereinafter interchangeably MASA or

Board of Censors) including certain of their (BME and MASA) individual Board members, and

former Board members, and certain staff employees who collectively and actively engaged in a

conspiracy to egregiously, maliciously, tortiously, intentionally and wrongly cause the forced

and constructive dismissal of the Plaintiff from his position as Executive Director on September

20, 2017, and in the course of doing so the State Board of Medical Examiners, acting by and

through certain of its members violated Plaintiff’s right to fundamental procedural due process

guaranteed under the 14th Amendment to the U. S. Constitution. Due to the inherent nature of

conspiracies, and the delay in obtaining discovery in federal courts, the allegations which follow

are based upon factual information, reasonable belief, and the reasonable and logical inferences

drawn therefrom.


                                           Page 2 of 35
        Case 2:18-cv-00719-SMD Document 74 Filed 04/22/19 Page 3 of 35




                           JURISDICTIONAL STATEMENT

       This civil action is filed under multiple state and federal causes of action, principally, 42

U.S.C.S §1983 and §1988, and 28 U.S.C.S. §1367(a), and pursuant to the test adopted in

Vanover v. NCO Financial Services, Inc., 857 F. 3D 833 (11th Circuit 2017), and Wyles v.

Sussman, 661 Fed. Appx. 548, (10th Circuit 2016).



                                           PARTIES

       (1)     Plaintiff, Norris W. Green, (hereinafter Plaintiff) is a resident of Montgomery

County, Alabama who served in the Alabama Legislative Fiscal Office from 1976 until 2015,

departing in July 2015 while serving as the full-time Director of the Legislative Fiscal Office to

accept a position as Associate Executive Director of the State Board of Medical Examiners. In

January 2017, Plaintiff was unanimously elected to become full-time Executive Director of the

State Board of Medical Examiners.

       (2)     Defendant, State Board of Medical Examiners, has its principal offices in the City

of Montgomery, Montgomery County, Alabama, and on September 20, 2017, engaged in

discussions and deliberations involving false and malicious allegations against the Plaintiff, over

whom the State Board of Medical Examiners had absolutely no right to promote without a

legitimate and serious investigation, no right to violate the privacy of the Plaintiff, and no right

to receive the unsubstantiated reports or statements of Board members, or former Board

members, or staff persons concerning the Plaintiff without affording Plaintiff the Constitutional

protections of due process. Because there was wanton and malicious absence of procedural due

process governing the meeting and because of the intentional, grossly negligent, and flagrant


                                            Page 3 of 35
         Case 2:18-cv-00719-SMD Document 74 Filed 04/22/19 Page 4 of 35



violations of the Alabama Open Meetings Law, the meeting was void and should have never

been conducted or acted upon; and, because the Board members, and former Board members, of

the State Board of Medical Examiners, already identified by name conducted the meeting as

mere formality, having days early decided to dismiss the Plaintiff, all for the sole purpose of

covering up the improper dismissal of the Plaintiff without conducting any investigation. Those

members did intentionally and maliciously interfere with and breached the employment rights of

the Plaintiff, defamed the Plaintiff, violated the Plaintiff’s right of privacy, and thereby violated

Plaintiff’s right to Constitutional procedural due process.

       (3)     Defendant, Boyde "Jerry" Harrison, M.D, (hereinafter Defendant Harrison) was

formerly President of the Medical Association of Alabama and a member of the Board of

Censors of the Medical Association of Alabama, and held that Board membership position as

President of the Medical Association of Alabama, until he resigned on August 15, 2017. At the

time Defendant Harrison resigned, the following named medical doctors were serving as officers

of the Medical Association of Alabama which according to the By-Laws of the Medical

Association of Alabama, entitled each of them to serve on the Board of Censors of the Medical

Association of Alabama and by state statute on the State Board of Medical Examiners, namely,

Jefferson Underwood III, M.D., was during the time leading up the Plaintiff’s dismissal, and at

the time of Plaintiff’s dismissal, serving as President of the Medical Association of Alabama,

David P. Herrick, M.D. was serving as Past President of the Medical Association of Alabama,

and Ronnie Lewis, M.D. (deceased) was serving as Vice-President of the Medical Association of

Alabama. Jefferson Underwood III, M.D. became President of the Medical Association of

Alabama on August 15, 2017, and his former position as President-Elect remained vacant for the

next eight (8) months as required by the By-Laws of the Medical Association of Alabama which

                                            Page 4 of 35
         Case 2:18-cv-00719-SMD Document 74 Filed 04/22/19 Page 5 of 35



clearly state that a vacancy in the office of President-Elect will remain unfilled until the next

annual meeting of the Medical Association of Alabama (which occurred on April 12, 2018).

Based upon the foregoing facts, during the time of the events surrounding the forced dismissal of

the Plaintiff, Defendant Harrison was not a member of the Board of Censors of the Medical

Association of Alabama and was therefore not a member of the State Board of Medical

Examiners, and consequently all of his emails, text messages, personal conversations, telephone

calls, comments, opinions, board discussions and board deliberations transmitted and/or made

between August 15, 2017 and April 12, 2018, concerning the Plaintiff were made by Defendant

Harrison as a private citizen, and all votes he submitted at all board meetings he participated in

on September 20, 2017 are void and a nullity.           Furthermore, at all times covered in this

complaint, Defendant Harrison was not serving in any capacity that entitles him to invoke

qualified or limited immunity under the Constitution of Alabama. Defendant Harrison is

believed to be the principal incognito architect of the malicious conspiracy to oust the Plaintiff

from his position as Executive Director of the State Board of Medical Examiners, during the

time when Defendant Harrison was a private citizen with no right to be involved in the

proceedings and business of the Board of Censors and with no right to be involved in the

proceedings and business of the State Board of Medical Examiners.                Notwithstanding any

argument concerning BME’s immunity, Defendant Harrison is not entitled to any immunity

because during the time covered by this complaint, Defendant Harrison was not an employee,

officer or board member of the State Board of Medical Examiners, and was therefore a complete

stranger to any employment relationship with the Plaintiff on September 20, 2017, and the

events leading up to the constructive dismissal of the Plaintiff on that date.



                                             Page 5 of 35
         Case 2:18-cv-00719-SMD Document 74 Filed 04/22/19 Page 6 of 35



       Defendant Harrison is also believed to be the principal architect, acting directly and

indirectly through others, of broadcasting malicious and defamatory statements about the

Plaintiff which transpired on and before September 20, 2017 at the Board of Censors of the

Medical Association of Alabama, the Executive Session of the Board of Censors, and the illegal

Executive Session of the State Board of Medical Examiners, when he had no right to attend, had

no right to vote, had no right to express an opinion, and possessed no authority to participate in

and/or mastermind the efforts to oust the Plaintiff.

       (4)     Defendant, Patricia Shaner, (hereinafter Defendant Shaner) is a resident of

Montgomery County, Alabama, who served as an employee of the State Board of Medical

Examiners and continues to serve. Defendant Shaner was serving as one of three staff attorneys

during the weeks leading up to the constructive dismissal of the Plaintiff including the date of

the constructive dismissal of the Plaintiff, however, on more than one occasion during the course

of events leading up to the constructive dismissal of the Plaintiff, Defendant Shaner clearly acted

with malice outside the line and scope of Defendant Shaner’s job including the communication

of defamatory statements and engaging in discussions about such statements and other fabricated

accusations with Board members, and former Board members, and strangers leading to the

constructive dismissal of the Plaintiff.

       (5)     Defendant, Eric Wilson Hunter (hereinafter Defendant Hunter) is a resident of

Jefferson County, Alabama who serves as an employee of the State Board of Medical

Examiners. Defendant Hunter was serving as one of three staff attorneys during the weeks

leading up to the constructive dismissal of the Plaintiff including the date of the constructive

dismissal of the Plaintiff, however, on more than one occasion during the course of events

leading up to the constructive dismissal of the Plaintiff, Defendant Hunter acted with malice

                                            Page 6 of 35
         Case 2:18-cv-00719-SMD Document 74 Filed 04/22/19 Page 7 of 35



outside the line and scope of his job by talking to Board members, former Board members,

employees, and strangers who were also acting with malice outside the line and scope of their

employment including the propagation and fabrication of untrue and defamatory rumors which

were the proximate cause of Plaintiff’s constructive dismissal.

       (6)     Defendant, Medical Association of Alabama, (hereinafter Defendant MASA)

acting by and through its Board of Censors, and through the members of its staff, and who has its

principal offices in the City of Montgomery, Montgomery County, Alabama, did on September

20, 2017, engage in discussions and deliberations involving false and malicious allegations

against the Plaintiff, over whom the Medical Association of Alabama had absolutely no right to

discuss, no right to violate the privacy of the Plaintiff, and no right to receive the reports or

statements of Board members, or former Board members, or staff persons concerning the

Plaintiff, and by doing so intentionally and maliciously interfered with the employment of the

Plaintiff, defamed the Plaintiff, and violated the Plaintiff’s right of privacy.

       (7)     Defendants Dr. H. Joseph Falgout, M.D., Dr. Mark H. LeQuire, M.D., Gregory

W. Ayers M.D., Eli L. Brown, M.D., David P. Herrick, M.D., Beverly F. Jordan, M.D., Gary F.

Leung, M.D., John S. Meigs Jr. M.D., Dick Owens, M.D., Bradley S. Rice, M.D., Charles M.A.

Rogers IV, M.D., are believed to all be members of the State Board of Medical Examiners and

members of the MASA Board of Censors who as members of the Board of Censors and while

participating in a monthly meeting of the Board of Censors on the morning of September 20,

2017, actively participated in the constructive dismissal of the Plaintiff, and are further identified

as those who engaged in deliberations and/or discussions on September 20, 2017, in support of

the Plaintiff’s dismissal which included a non-Board member, who passed along and publicized



                                              Page 7 of 35
         Case 2:18-cv-00719-SMD Document 74 Filed 04/22/19 Page 8 of 35



verbally, false, fictitious and/or intentionally fabricated rumors, and in the presence of strangers

inside and outside those meetings to third parties.

                                      I
                              CAUSE OF ACTION
                         BREACH OF IMPLIED CONTRACT

       (1)     In January 2015, the former Executive Director of the State Board of Medical

Examiners extended a specific offer to the Plaintiff to leave his job as Director of the Legislative

Fiscal Office where he had been employed for the previous 39 years, and accept a new job as

Associate Executive Director of the State Board of Medical Examiners for four (4) years with

the expectancy of eventually becoming Executive Director. During the prior 32 year history of

the State Board of Medical Examiners, the Executive Director had the full support, authority,

and consent of the Credentials Committee of the Board of Medical Examiners, and the full

support and consent of the Board of Medical Examiners to hire employees and dismiss

employees at his discretion. The minimum four (4) year duration of Plaintiff’s employment and

his salary and benefits were specifically communicated by the former Executive Director and

agreed upon by the Plaintiff, with the consent of the Credentials Committee, which was

communicated to the full BME board.

       (2)     The Plaintiff provided significant consideration for his new position as Associate

Executive Director. For most of its modern history, the State Board of Medical Examiners had a

well known State Senator serving as it’s Executive Director with years of experience in

legislative matters, was well known throughout political circles in Montgomery, and had

extensive contacts with people in important political and business positions throughout the state

which was of great benefit to the State Board of Medical Examiners. In January 2015, the

                                            Page 8 of 35
        Case 2:18-cv-00719-SMD Document 74 Filed 04/22/19 Page 9 of 35



Plaintiff had worked in state government for the previous 39 years, worked exclusively with the

Alabama State Legislature, worked closely with State Senators and State Representatives on

both sides of the political aisle, and had equally comparable legislative skills which were

acknowledged by the retiring Executive Director. The Plaintiff already held a high paying

position as Director of the Legislative Fiscal Office with substantial retirement benefits, and the

position was one Plaintiff could have held indefinitely for years to come, with each passing year

increasing his retirement benefits and leaving Plaintiff in a position to potentially receive annual

raises. All of these benefits were surrendered by the Plaintiff when he was recruited and hired

by the State Board of Medical Examiners.

       (3)     Between July 2015 and the end of December 2016, the Plaintiff, as Associate

Executive Director, while working with the former Executive Director and with the Office

Manager of the State Board of Medical Examiners began to identify expenditures by the State

Board of Medical Examiners that were not in compliance with statutory, regulatory, and ethical

authority. By the time the Plaintiff was elected Executive Director in January 2017, the Plaintiff

was well on his way toward implementing some of the necessary changes required by various

statutory and regulatory authorities governing the work of the State Board of Medical

Examiners. Unknown to the Plaintiff, Defendant Harrison, in concert with Alabama Medical

Association lobbyist, Richard Whitaker, who both opposed certain changes to the improper

expenditures by the State Board of Medical Examiners, and eventually in further concert with

Alabama Board of Medical Examiner’ staff attorneys, Defendant Shaner and Defendant Hunter,

became actively engaged in what culminated in a malicious and fabricated ploy to present to the

State Board of Medical Examiners enough fabricated evidence to have the Plaintiff dismissed

with the help of a majority of complicit Board members, to include spreading false rumors about

                                            Page 9 of 35
        Case 2:18-cv-00719-SMD Document 74 Filed 04/22/19 Page 10 of 35



an improper relationship or extra marital affair with a staff member, and intentionally creating a

false impression of disarray within the operations of the State Board of Medical Examiners legal

division, and did thereby directly and proximately cause the dismissal of the Plaintiff from his

new position as Executive Director on September 20, 2017, twenty-one months before his four

year contract was completed.

        (4)    The State Board of Medical Examiners grossly and maliciously breached the

contract of the Plaintiff by failing to follow its required procedures for dismissal, engaging in a

surreptitiously and procedurally flawed effort to force the Plaintiff to resign without providing

the plaintiff with a modicum of required procedural due process; and failed to conduct any

serious investigation of the false rumors and statements.

        (5)    The Alabama Supreme Court long ago set out three requirements which a

plaintiff-employee must prove in order to establish a contract for a definite term. Those same

three requirements are present in this case, namely (1) there was a clear and unequivocal offer of

employment for a definite term, (2) that the hiring agent had the authority to bind the principal to

employment for a definite term, and (3) the employee provided substantial consideration for the

contract separate from the services to be performed. Hoffman-La Roche, Inc. v. Campbell, 512

So. 2d 725 (Ala. 1987), Birmingham -Jefferson County Transit Authority vs. Arvan, 669 So 2d

825 (Ala. 1995). The above cases also recognizes the general rule that every contract implies an

obligation of good faith and fair dealing, none of which was practiced by the Defendants in this

case.

        (6)    As a proximate result of Defendant, State Board of Medical Examiners, breach of

Plaintiff’s four year contract with the Alabama Board of Medical Examiners, Plaintiff was

caused to suffer damages in lost earnings, lost health insurance benefits, lost deferred

                                           Page 10 of 35
        Case 2:18-cv-00719-SMD Document 74 Filed 04/22/19 Page 11 of 35



compensation, lost lump sum pension benefits, and lost accrued sick leave in the amount of

$782,056.00. Matthews v. Alabama A&M University, 716 So. 2d 1272 (Ala. Civ Appeals 1998).

       (7)    Plaintiff asks for the jury to find Plaintiff had a four (4) year contract with the

State Board of Medical Examiners that was breached by the State Board of Medical Examiners,

with the damages to be determined and awarded by the Alabama Board of Adjustment.



                                     II
                             CAUSE OF ACTION
                        TORTUOUS INTERFERENCE WITH
                         EMPLOYMENT RELATIONSHIP


       (1)    At all times during August and September 2017, the Plaintiff had a protectable

employment relationship clearly known by all members of the State Board of Medical

Examiners, by all members of the Alabama Medical Association Board of Censors, and clearly

known by Defendant Harrison, Defendant Shaner and Defendant Hunter.

       (2)    The Code of Alabama governs the meeting fees and consulting fees applicable to

the members of the State Board of Medical Examiners, who are entitled to received $300 for

attendance at each monthly board meeting or designated board function, and also provides that

medical doctors who review records as part of their investigative duties on the BME board are to

be compensated at the rate of $300 per hour, but based an intentional and convenient

misinterpretation of the applicable statutory law, Board members on the State Board of Medical

Examiners bill and receive $300 per hour for activities clearly not contemplated in the statute

and also are paid $300 per day for attending functions that are clearly not directly or even

remotely related to the statutory duties of the State Board of Medical Examiners including travel


                                          Page 11 of 35
       Case 2:18-cv-00719-SMD Document 74 Filed 04/22/19 Page 12 of 35



expenses plus $300 for showing up at various events unrelated to their duties as members of the

State Board of Medical Examiners. Perhaps one of the greatest financial abuses within the State

Board of Medical Examiners has been providing certain Board members with reimbursement of

up to $10,000.00 per year to cover the cost of their annual CME requirements. Nowhere does

the Code of Alabama authorize Board members of the State Board of Medical Examiners to

award themselves up to $10,000.00 reimbursement for seminars and travel and payments

associated with attending CME seminars, ostensibly to earn CME hours, when almost every

medical doctor in the State of Alabama has to cover their own CME costs, and also pay fees to

the Board of Medical Examiners for the renewal of their medical license, only to discover some

of their hard earned cash is being doled out to a few select medical physicians on the BME board

for CME, which is not a requirement or a statutorily allowed expense of the Board of Medical

Examiners.

       (3)    Plaintiff in consultation with the board leadership in August 2017, one month

before Plaintiff was constructively dismissed, proposed that the State Board of Medical

Examiners stop paying the lucrative consulting fees that some board member physicians were

charging State Board of Medical Examiners; and, to stop allowing BME board members to

receive reimbursement for CME unless the meeting was clearly an integral part of the business

of the State Board of Medical Examiners (in other words CME was not the primary focus of the

meeting).

       (4)    Plaintiff recommended that the State Board of Medical Examiners stop paying the

standard $300 per diem for attending any meeting unless the board approved it or unless it was

clearly an State Board of Medical Examiners function. Defendant Harrison and others would

routinely go to a meeting in another town having nothing to do with State Board of Medical

                                          Page 12 of 35
        Case 2:18-cv-00719-SMD Document 74 Filed 04/22/19 Page 13 of 35



Examiners, and receive $300 for attending. The board never formally adopted a rule to stop

paying it during Plaintiff’s tenure, but board leadership tentatively agreed for Plaintiff to

implement it in the Fall of 2017.

       (6)     Most of these proposed changes by the Plaintiff to bring the State Board of

Medical Examiners in compliance with state statutes were unacceptable to Defendant Harrison

who on or before August, 2017 began to look for any excuse to remove the Plaintiff from his

position as Executive Director to stop what Defendant Harrison referred to as a

misunderstanding by Plaintiff of how cash was to be used at BME; and, thus quietly behind the

scenes Defendant Harrison hatched the conspiracy to bring about Plaintiff's constructive

dismissal with the assistance of Defendant Shaner and Defendant Hunter, and a very complicit

group of board members.

       (7)     In the days leading up to Plaintiff’s dismissal, Defendant Shaner and Defendant

Hunter while acting outside the line and scope of their staff positions, were talking to strangers

about a totally false and improper relationship or extra marital affair with a staff member, a

rumor they themselves fabricated about the plaintiff, and while doing so, Defendant Shaner and

Defendant Hunter intentionally, maliciously and falsely conspired and interfered with Plaintiff’s

employment contract without any justification, and their actions, combined with the actions of

Defendant Harrison and the Board of Censors were the direct and proximate cause of Plaintiff’s

constructive dismissal, thereby causing Plaintiff severe damage.

       (8)     Defendant Shaner and Defendant Hunter acting in concert with Defendant

Harrison and/or with agents (other board members) of Defendant Harrison, in the weeks and

days leading up to September 20, 2017, intentionally conspired to create a false impression that

the BME legal division was in shambles, as communicated to the Plaintiff by Mark H. LeQuire,

                                          Page 13 of 35
        Case 2:18-cv-00719-SMD Document 74 Filed 04/22/19 Page 14 of 35



M.D., a non-existent problem that could only be cured by a dismissal of the Plaintiff.

Furthermore, Defendant Shaner made statements that ended up being a topic of discussion at the

board meetings on September 20, 2017, involving inter alia, that Defendant Shaner was going to

file a lawsuit against Plaintiff, without anyone ever disclosing for what cause. What is known is

that Defendant Shaner’s vague threats were communicated to the Plaintiff by the board

leadership as one of the reasons Plaintiff had to be dismissed, notwithstanding that Defendant

Shaner had a long history of threatening people with lawsuits.

       (9)     Defendant Shaner is the longest serving member of the small legal staff at State

Board of Medical Examiners. Defendant Shaner and Plaintiff always had a professional working

relationship during Plaintiff's tenure as Associate Executive Director and later as Executive

Director until Defendant Shaner realized she might be able to bring about the Plaintiff's downfall

working in concert with others. The main function of the legal staff at State Board of Medical

Examiners is to investigate and prosecute cases before the Alabama Medical Licensure

Commission. However, over 12 years ago, Defendant Shaner, who at the time was one of only

two lawyers in the legal division of Alabama Board of Medical Examiner, asked for permission

from the former Executive Director and received permission to stop handling cases before the

Licensure Commission. The main reason lawyers are hired to work for State Board of Medical

Examiners is to prepare and prosecute cases before the Medical Licensure Commission.

Defendant Shaner for the past twelve (12) years has been exempted from performing the job she

was primarily hired to do. Defendant Shaner told someone in 2015, that if the Plaintiff was hired

as Associate Executive Director for a salary higher than Defendant Shaner's $200,000.00 plus

annual salary, she was going to file a lawsuit against the State Board of Medical Examiners, one

of several false threats that became the pattern and practice of Defendant Shaner prior to

                                          Page 14 of 35
        Case 2:18-cv-00719-SMD Document 74 Filed 04/22/19 Page 15 of 35



Plaintiff's dismissal. Completely contrary to the job description she wrote for herself, Defendant

Shaner repeatedly insisted that she was not answerable to the Executive Director (even though

she knew she had to, and did obtain permission from the former Executive Director to radically

change her job status). Defendant Shaner never accepted the Plaintiff as her boss, and when

Defendant Shaner continued repeating that insubordinate statement to the Plaintiff, Defendant

Shaner was repeatedly told she was wrong, and the Plaintiff eventually reported Defendant's

insubordination to the State Board of Medical Examiners board leadership which initially

mislead the Plaintiff by agreeing Defendant Shaner was insubordinate and should be fired, but a

few days later on August 15, 2017, after the Board leadership conferred with the leadership's

private citizen boss, Defendant Harrison, the board leadership decided the messenger should be

fired, not the insubordinate employees. What follows is a time line of the events preceded the

dismissal of the Plaintiff:

        (A)     In August 2017, there was no merit system at BME, no job evaluations,

        which resulted in many people in the office being highly overpaid for their job

        duties. Plaintiff told the board leadership that automatic raises needed to stop and

        a normal evaluation process instituted. Plaintiff received permission from the

        BME board leadership and developed an evaluation form based on his decades of

        work at the Legislative Fiscal Office. Plaintiff conducted his first evaluation in

        August 2017. Defendant Shaner refused to participate in Plaintiff’s plan and

        came up with her own evaluation process. All 37 BME employees were

        evaluated. Defendant Shaner submitted a very favorable review of Defendant

        Hunter.    Plaintiff interviewed Defendant Hunter after receiving Defendant

        Shaner’s report, also in August 2017 and Plaintiff had a nice conversation with

                                           Page 15 of 35
Case 2:18-cv-00719-SMD Document 74 Filed 04/22/19 Page 16 of 35



Defendant Hunter. At that time, Plaintiff assured Defendant Hunter that he would

replace Defendant Shaner, when Defendant Shaner retired. Defendant Hunter

thanked Plaintiff for staying out of the affairs of the legal division, which Plaintiff

didn’t consider to be a significant comment until Plaintiff was forced out one

month later.

(B)    September 13, 2017, (Wednesday). was the customary monthly meeting

date with Defendant LeQuire to go over upcoming items on the agenda for the

monthly BME board meeting in one week. As the meeting was concluding,

Defendant LeQuire says, there is something I need to tell you, Defendant Shaner

and Defendant Hunter called me about “problems in the legal division.” Plaintiff

immediately responded, “I have no idea what you are talking about, no one has

come to me about any problems in the legal division.” Defendant LeQuire went

on to say, Defendant Hunter said Plaintiff is going around them in the legal

division and showing too much favoritism toward the other lawyer. Plaintiff

responded by telling Defendant LeQuire we just completed an office evaluation

less than a month ago, and no such problems were reported, flagged or implied.

Defendant LeQuire said he would have lunch with Defendant Hunter the next day

and try to find out what Defendant Hunter is talking about.

(C)    September 14, 2017 (Thursday). Defendant LeQuire had lunch with

Defendant Hunter. Defendant LeQuire met with Plaintiff later that evening at the

same location as the day before. Defendant LeQuire said, "I'm afraid Defendant

Hunter is going to quit." Defendant LeQuire then said Defendant Shaner is

considering a lawsuit against Plaintiff. Plaintiff asked, “a lawsuit for what?”

                                     Page 16 of 35
Case 2:18-cv-00719-SMD Document 74 Filed 04/22/19 Page 17 of 35



Defendant LeQuire didn't know.       Defendant Lequire next told Plaintiff that

Defendant Hunter says he can't advance with your favoritism toward the other

lawyer. Plaintiff responded by saying he has nothing to do with the case load in

the legal division, and has never gone around the legal division, and has

absolutely no idea what Defendant Shaner and Defendant Hunter are referring to.

The meeting concluded by Plaintiff telling Defendant LeQuire that Plaintiff

would meet with Defendant Shaner and Defendant Hunter and find out what they

are talking about.

(D)    September 15, 2017, (Friday). Plaintiff showed up at the office, and

stopped by Defendant Hunter's office and told Defendant Hunter he wanted to see

Defendant Hunter in an upstairs meeting room. After 5 or 10 minutes Defendant

Hunter didn't show up. A short while later, Defendant Shaner and Defendant

Hunter showed up together. Plaintiff said, I would like to meet with each of you

individually. Defendant Shaner said, "I'm not coming in your office, and I will

never meet with you alone in a room again." Defendant Shaner also would not

allow Defendant Hunter to meet alone with Plaintiff so Plaintiff agreed to meet

with both of them together in the conference room. Plaintiff asked, why did you

call Defendant LeQuire about a problem you claim you are having without ever

mentioning it to me? Defendant Hunter yelled in a loud voice, "you are too blind

to see." Plaintiff asked, what are you talking about? If you had a problem, why

didn't you come see me? Defendant Hunter repeated yelling "you are too blind to

see." Defendant Hunter was reminded that Plaintiff was his boss and was not to

talk to Plaintiff in that tone of voice, Defendant Hunter replied "you don't talk to

                                   Page 17 of 35
Case 2:18-cv-00719-SMD Document 74 Filed 04/22/19 Page 18 of 35



me in that tone of voice" and further stated , "I don't work for you, I work for the

board." Plaintiff responded to Defendant Hunter, as he and the former Executor

Director had repeatedly told Defendant Shaner, "you do report to me as Executive

Director." Obviously Defendant Hunter was now taking poisonous cues from

Defendant Shaner reflected in Defendant Hunter now patterning Defendant

Shaner’s erroneous assertion with Defendant Hunter also erroneously claiming

that he answered to no one but the Board. Plaintiff ended the meeting by telling

them he would report this to the Board.        Plaintiff left the meeting without

receiving any explanation of "what too blind to see" was referring to, and without

receiving or having any knowledge of any complaints Defendant Shaner or

Defendant Hunter had against Plaintiff. At the time Plaintiff did not realize, but

now knows this was part of a fabricated conspiracy Defendant Shaner and

Defendant Hunter, along with others, were manufacturing to undermine Plaintiff

as Executive Director, which ultimately caused Plaintiff's dismissal based entirely

upon false accusations. Plaintiff now understands when Defendant Hunter was

claiming Plaintiff was “too blind to see,” Defendant Hunter had been engaged in

discussions over the previous days plotting, conspiring, and being advised by

Defendant Harrison and others that Plaintiff was going to be dismissed, thereby

prompting Defendant Hunter and Defendant Shaner to make certain there was

more false evidence of the legal division being in shambles by intentionally and

totally disrespecting the BME Executive Director that Friday morning before the

Wednesday dismissal. Interestingly, four months later, Defendant Harrison was

asked to make, and did make, a motion for the State Board of Medical Examiners

                                   Page 18 of 35
Case 2:18-cv-00719-SMD Document 74 Filed 04/22/19 Page 19 of 35



to "change" who the lawyers in the legal division reported to, and the State Board

of Medical Examiners had to secretly, in January 2018, change Defendant Shaner

and Defendant Hunter from being answerable to the Executive Director, and

make the lawyers answerable to only the Board, a "boss" who only shows up a

few hours one day a month!

(E)    September 15, 2017, (Friday). After trying to have a productive meeting

with Defendant Shaner and Defendant Hunter on Friday morning, Plaintiff went

back to his office and called Defendant LeQuire, Vice-Chairman of the State

Board of Medical Examiners. Plaintiff told Defendant LeQuire that Plaintiff

couldn't run an office with staff lawyers who don't report to me and who insist

they only work for the Board which only meets one day a month. Plaintiff also

told Defendant LeQuire, that day that Defendant Shaner and Defendant Hunter

were engaging in behavior that was totally insubordinate. Defendant LeQuire

immediately responded by saying “we can't have this insubordination” and agreed

this kind of behavior warranted both of the lawyers being fired. Defendant

LeQuire then related this situation with Defendant Shaner and Defendant Hunter

to a war story about a similar situation that came up at a hospital. Defendant

LeQuire told the Plaintiff “you must maintain control in your office.” Plaintiff

reminded Defendant LeQuire that the State Board of Medical Examiners is the

only one authorized to dismiss employees, not the Executive Director.         The

Plaintiff and Vice-Chairman, Defendant LeQuire discussed changing the

personnel manual so that the Executive Director could dismiss employees.



                                   Page 19 of 35
Case 2:18-cv-00719-SMD Document 74 Filed 04/22/19 Page 20 of 35



Plaintiff called Defendant LeQuire later that night and discovered Defendant

LeQuire had done a 180 on him and the conversation ended abruptly.

(F)    September 17, 2017, (Sunday). Plaintiff receives a telephone call from

the former Executive Director and discovered that Defendant Harrison has

become actively involved over the weekend in the events surrounding Defendant

Shaner and Defendant Hunter, which Defendant Harrison had no right to do as a

private citizen.   Furthermore, Defendant Shaner and Defendant Hunter were

completely outside their line and scope of work in discussing such matters with

Defendant Harrison. As evident in the preceding paragraphs, Defendant Shaner

and Defendant Hunter in the days leading up to Plaintiff’s dismissal, wrongly and

intentionally refused to comply with the lawful employment instructions and

directives of the Plaintiff, behaved in an intentionally insubordinate manner, and

wrongly refused to acknowledge they worked under the supervision of the

Plaintiff, and did so for the sole purpose of creating a false impression of a toxic

work environment to serve as a fabricated excuse for the State Board of Medical

Examiners to knowingly use as a dismissal of the plaintiff for an unjust cause.

Later that Sunday night, Defendant Harrison initiates a conference call with

certain board members he can count on to follow his directives. The purpose of

the call was to discuss formalizing the dismissal of the Plaintiff.

(G)    September 18, 2017, (Monday). The customary day for the Executive

Director to review the schedule for the upcoming Credentials Committee meeting

with the Board Chairman and Board Vice-Chairman, Defendant Falgout and

Defendant LeQuire.        As the meeting concluded, Defendant Falgout and

                                    Page 20 of 35
Case 2:18-cv-00719-SMD Document 74 Filed 04/22/19 Page 21 of 35



Defendant LeQuire were now defending Defendant Shaner and Defendant

Hunter.

(H)    September 19, 2017, (Tuesday).        Routine meeting of the Credentials

Committee involving Plaintiff, certain Board members, and various BME staff

members. Later that evening Defendant LeQuire asked Plaintiff how Plaintiff

was going to be able to pay for the new house Plaintiff has recently purchased.

Such a question clearly shows that a majority of the BME Board had been polled

and given their consent to dismiss the Plaintiff on Sunday night.

(I)    September 20, 2017, (Wednesday). The day for the private monthly

meeting of the Board of Censors where the above mentioned false allegations

were discussed, perpetuated, and presented as true, without the Board of Censors

having any legal right to consider the employment status of the Plaintiff, and who

were in fact strangers to the Plaintiff, and the use of the Board of Censors as the

recipient of the fabricated information was done to shield the board members

from public scrutiny and keep anyone from viewing a record of their

deliberations. Later that same day, the State Board of Medical Examiners

conducts their meeting, then goes into a unrecorded executive session (after

dismissing the secretary), for the sole purpose of creating a false impression that

they were conducting a fact finding meeting, when it was nothing more than an

failed attempt at documenting what a majority of the board had decided days

earlier without conducting any investigation or hearing.            Those fabricated

statements of Defendant Shaner, Defendant Hunter, and Defendant Harrison,

communicated among each other and to other board members were directly

                                   Page 21 of 35
        Case 2:18-cv-00719-SMD Document 74 Filed 04/22/19 Page 22 of 35



       shared with members of the State Board of Medical Examiners on the afternoon

       of September 20, 2017, where those false allegations were further discussed,

       perpetuated, and presented as true according to H. Joseph Falgout, M.D. and

       Mark H. LeQuire, M.D. and constituted the proximate cause of Plaintiff’s

       dismissal.

       (J)    September 21, 2017 (Thursday) A close friend of one of the board

       members was in a bar lounge telling members of the public that Plaintiff had lost

       his job because of an extra marital affair.

       (K)    October 9, 2017 (Tuesday) Defendant Shaner told the interim Executive

       Director, "when you find out what the Plaintiff did, then you will know what

       happened.."

       (10)   Plaintiff therefore demands compensatory and punitive damages against Boyde

Jerome Harrison, M.D., H. Joseph Falgout, M.D., Mark H. LeQuire, M.D., Gregory W.

Ayers, M.D., Eli L. Brown, M.D., David P. Herrick, M.D., Beverly F. Jordan, M.D. ,Gary

F. Leung, M.D., John S. Meigs Jr., M.D., Dick Owens, M.D., Bradley S. Rice, M.D., Charles

M.A. Rogers IV, M.D., and State Board of Medical Examiners Staff Attorneys, Patricia

Shaner, and Eric Wilson Hunter, who jointly and severally, in their individual and official

capacities, while acting with callous indifference outside the line and scope of their positions,

discussed, spread, broadcasted, and perpetrated the above delineated false and malicious

allegations about the Plaintiff, and who wantonly and maliciously, individually and

conspiratorially, engaging in actions, efforts, and communications that intentionally and

tortuously interfered with Plaintiff’s employment as Executive Director, information at the time

the originators and public disseminators knew or should have known were false, and who had

                                            Page 22 of 35
        Case 2:18-cv-00719-SMD Document 74 Filed 04/22/19 Page 23 of 35



reason to know would be disseminated verbally and in writing without any investigation having

been conducted, and in so doing, such false, slanderous and defamatory statements, were

disseminated before and among members of the Board of Censors of the Medical Association of

Alabama involving private citizens, when absolutely none of such false information should have

been disseminated in the presence of people who should not have been recipients of any

information about the Plaintiff, and which false information, intentionally and tortiously,

interfered with Plaintiff’s employment as Executive Director proximately causing his

constructive dismissal for which Plaintiff demands judgment for $1,500,000.00 in compensatory

damages for lost wages, back pay and lost future earnings, lost retirement benefits, lost medical

coverage, interest on the losses, emotional pain and suffering, and embarrassment, and

$8,500,000.00 in punitive damages, plus costs.


                                         III
                                  CAUSE OF ACTION
                               VIOLATION OF PRIVACY

       (1)     The Medical Association of Alabama is a private trade organization having

absolutely nothing to do with the Plaintiff or the Plaintiff’s employment, yet on the morning of

September 20, 2017, MASA’s duly constituted Board of Censors, engaged in a gross violation of

the Plaintiff’s privacy by discussing and deliberating false statements about the Plaintiff, some

rising to the level of defamation, but all statements and discussions involved giving publicity to

matters concerning the Plaintiff that placed the Plaintiff before the public in a false light and

thereby invaded Plaintiff’s privacy, inter alia, intentionally false statements about a non-existent

improper relationship or extra marital affair with a staff member, intentionally false statements



                                           Page 23 of 35
        Case 2:18-cv-00719-SMD Document 74 Filed 04/22/19 Page 24 of 35



about the legal division of the State Board of Medical Examiners including the operations of the

Office of Executive Director. Such false statements (a) caused Plaintiff to be placed before the

public in a manner that would be offensive to any reasonable person, and (b) the members of the

Board of Censors, and at least one other private individual, had knowledge of the truth and/or

acted in reckless and intentional disregard as to the falsity of the publicized matters and the false

light in which the Plaintiff was placed. All members of the Board of Censors of the Medical

Association during the commission of the acts set forth herein, and at least one other private

individual in attendance, had no involvement with the employment of the Plaintiff. As a direct

and proximate result of the actions of the members of the Board of Censors of the Medical

Association of Alabama, the Plaintiff suffered ridicule, embarrassment, shame, and humiliation

and the deliberations were used in concert with other actions to cause the dismissal of the

Plaintiff as Executive Director of the State Board of Medical Examiners. Hoover v. Tuttle, 611

So. 2d 290 (Ala. 1992).

       (2)     Wherefore the Plaintiff demands judgment against Medical Association of

Alabama, and Board of Censors members H. Joseph Falgout, M.D., Mark H. LeQuire,

M.D., Gregory W. Ayers, M.D., Eli L. Brown, M.D., David P. Herrick, M.D., Beverly F.

Jordan M.D., Gary F. Leung, M.D., John S. Meigs Jr., M.D., Dick Owens, M.D., Bradley S.

Rice, M.D., Charles M.A. Rogers IV, M.D., who were present on September 20, 2017 in the

Board of Censors monthly meeting, and State Board of Medical Examiners Staff Attorneys,

Patricia Shaner, and Eric Wilson Hunter who were directly responsible for creating and

generating the false and defamatory information discussed at that meeting while acting outside

the line and scope of their job, and against Boyde Jerome Harrison, M.D., who made certain

the false and defamatory information was available for discussion at that meeting, for

                                            Page 24 of 35
        Case 2:18-cv-00719-SMD Document 74 Filed 04/22/19 Page 25 of 35



compensatory damages of lost wages, back pay and lost future earnings, lost retirement benefits,

lost medical coverage, interest on the losses, emotional pain and suffering, and embarrassment in

the amount of $1,500,000.00 and punitive damages in the amount of $8,500,000.00 plus costs.

                                   IV
                            CAUSE OF ACTION
                           UNDER 42 USC 1983
                 VIOLATION OF PROCEDURAL DUE PROCESS

        The Plaintiff has no adequate remedy pursuant to state law to remedy the violations of

his procedural due process rights guaranteed under the U. S. Constitution for the violations

committed under color of state law by the State Board of Medical Examiners and by each

previously named individual member of the State Board of Medical Examiners, for violating the

following constitutional rights of the Plaintiff. The Plaintiff seeks injunctive relief, punitive

damages and attorneys fees which are not available under state law for the following violation of

the procedural due process:

       (1)     The Plaintiff was never given any specific or formal notice of the charges or

accusations being made against him until after the Plaintiff was notified of his dismissal.

       (2)     The Plaintiff was never provided with the rules and policies governing the manner

in which an Executive Director could be dismissed.

       (3)     The Plaintiff was never told who was going to present false claims against him at

a board meeting, and was misled by Board members about the impact those false claims could

have on Plaintiff’s continued employment. It was grossly misleading for the Plaintiff to be told

by H. Joseph Falgout, M.D. on the night of September 20, 2017, that nothing was going to

happen, only to be told minutes later by the same H. Joseph Falgout, M.D. that Defendants voted


                                           Page 25 of 35
        Case 2:18-cv-00719-SMD Document 74 Filed 04/22/19 Page 26 of 35



to dismiss the Plaintiff, thereby misleading the Plaintiff concerning the need to defend himself

hire counsel, and present truthful evidence and truthful witnesses until it was too late.

       (4)     The Plaintiff was never provided with any procedural timetable for how false

accusations would be handled by the State Board of Medical Examiners and was never provided

with any notice of any step of the process adopted by the State Board of Medical Examiners to

deal with any allegations against the Plaintiff.

       (5)     The Plaintiff was not given any opportunity to be confronted with accusations

against Plaintiff or be allowed to present evidence on Plaintiff’s behalf.

       (6)     The BME Board violated the right of the Plaintiff to present Plaintiff’s own

evidence; and to cross examine and question the false statements eagerly accepted by certain

board members and staff employees, and the right of the Plaintiff to confront the accusers, and to

be provided some forum in which to address the absence of fundamental due process.

       (7)     The BME Board engaged in grossly deceptive behavior by suggesting the

Plaintiff appear at their illegally called executive session, and when Plaintiff appeared, was told,

“we will let you talk” without any explanation of why Plaintiff was asked to attend the illegally

called meeting.

       (8)     More seriously, the evidence will show the BME Board never intended to provide

the Plaintiff with any procedural due process and are therefore guilty of a grossly intentional

violation of Plaintiff’s constitutional right to procedural due process. A majority of the members

of the State Board of Medical Examiners had already agreed, reached a consensus, or decided

earlier that morning in a private off-the-record meeting of the Board of Censors to terminate the

Plaintiff without any minimal procedural due process afforded to the Plaintiff.



                                             Page 26 of 35
        Case 2:18-cv-00719-SMD Document 74 Filed 04/22/19 Page 27 of 35



       (9)     There were serious implications and potential repercussion as a result of the false

allegations discussed by the BME Board on September 20, 2017, and at no time was the Plaintiff

advised of the allegations; and the Plaintiff was never allowed to be to accompanied by a

representative or advised of his right to legal counsel.

       (10)    The BME Board completely failed to provide the Plaintiff with a fair and

impartial fact-finding investigation, and completely failed to provide a fair and impartial hearing

and failed to provide any type of pre-termination hearing.

       (11)    The BME Board further violated Plaintiff’s right to procedural due process by

conducting an executive session that was capricious, unreasonable and arbitrary in substance and

procedure.

       (12)    The Plaintiff was never provided with a written decision of the findings against

the Plaintiff or a written statements of the reasons for his dismissal, and to this day has not been

informed of the reason for his dismissal.

       (13)    The Plaintiff’s right of privacy was violated when false accusations were repeated

by certain members of the BME Board to the general public.

       (14)    The BME Board never ordered any type of serious investigation to determine the

truth and veracity of the allegations of those seeking the Plaintiff’s dismissal; and, the reason

their was no investigation conducted by the BME Board is because they were never interested in

discovering the truth, they only wanted to support the dishonest legal division of BME to

fabricate an excuse to dismiss the Plaintiff.

       (15)    On September 20, 2017, as the monthly meeting of the Board of Censors dragged

on, Plaintiff learned the Board of Censors of the Medical Association of Alabama had gone into

an executive session. The Board of Censors of the Medical Association of Alabama are a private

                                            Page 27 of 35
        Case 2:18-cv-00719-SMD Document 74 Filed 04/22/19 Page 28 of 35



professional trade group, and therefore have no right to go into executive session concerning the

Executive Director of State Board of Medical Examiners, and furthermore they don't employ

Plaintiff and have absolutely nothing to do with Plaintiff, so why did the Board of Censors go

into an Executive Session to discuss the Plaintiff? Discovery will show the exact false and

defamatory information which was circulated and discussed about the Plaintiff at the private

non-public meeting of the Board of Censors of the Alabama Medical Association on September

20, 2017.

       (16)    Later that same day, the State Board of Medical Examiners routine and

uneventful monthly meeting, attended by the Plaintiff, concluded and was adjourned with no

discussion and no vote to go into executive session. Plaintiff was gathering up his files to leave

at the conclusion of the meeting, when Chairman, Defendant Falgout walked over and said to the

Plaintiff, you "may want to stay," we are going into session, which Plaintiff assumed to mean an

executive session. However, nothing was said during the regular monthly board meeting about

going into executive session, which is required under the Alabama Open Meetings Law, and

fundamental procedural due process requires notice to the Plaintiff if any hearing involving his

employment status was going to be conducted about him. Plaintiff asked H. Joseph Falgout,

M.D. in disbelief, does the whole Board know what we discussed on Monday about the

insubordination of Defendant Shaner and Defendant Hunter? Plaintiff told H. Joseph Falgout,

M.D. that he would stay as recommended.

       (17)    The Defendant Falgout opened the Executive Session and said, "Norris, I'll let

you talk?" Plaintiff replied, "about what?" Defendant Harrison had some written questions

apparently prepared prior to the morning deliberations of the Board of Censors of the Medical

Association of Alabama meeting and started asking those questions. When the Board completed

                                          Page 28 of 35
        Case 2:18-cv-00719-SMD Document 74 Filed 04/22/19 Page 29 of 35



their questioning of the Plaintiff, during which time not one accusation was made against the

Plaintiff, the Plaintiff left the meeting. Defendant Falgout told Plaintiff as Plaintiff was leaving

the meeting that "nothing was going to happen," a gross misrepresentation based upon the fact

that Plaintiff was advised of his dismissal a few minutes later. Defendant Falgout then said the

board was going to hear from Defendant Shaner and Defendant Hunter, who had days earlier

refused to tell, when asked, if they had any complaints against the Plaintiff as Executive

Director. Plaintiff asked the Board leadership and no one would tell him why he was there.

Defendant Shaner didn’t show up at work that day, so they interviewed Defendant Shaner by

conference call, and interviewed Defendant Hunter in person. In other words, the Board asks

Plaintiff to come to the meeting, made no accusations, asked the Plaintiff to speak, then after

Plaintiff leaves, interviewed two members of the legal staff without ever allowing the Plaintiff to

know what Defendant Shaner and Defendant Hunter planned to say, or did say, and allow

Plaintiff the opportunity to respond or present witnesses or evidence on his behalf. Plaintiff

hung around until 7:30 PM but was not allowed to hear what Defendant Shaner and Defendant

Hunter told the board, and there have never been any official minutes of those deliberations

published. After that meeting concluded Defendant Falgout and Defendant LeQuire came to

Plaintiff's office with heads bowed, and told Plaintiff the Board wants you to resign

“immediately,” the Board will offer you three months severance pay if you will sign a

non-disclosure agreement. Plaintiff said, if you are going to do that, why not make it 12 months

severance? Defendant Falgout and Defendant LeQuire said, “we aren't authorized to do that.”

Plaintiff then asked "what if I choose not to resign and not accept your offer?" Defendant

Falgout and Defendant LeQuire then said, the Board had voted to fire you "for cause if you don't

resign." Plaintiff asked again, what cause, and why am I being asked to resign? Defendant

                                           Page 29 of 35
        Case 2:18-cv-00719-SMD Document 74 Filed 04/22/19 Page 30 of 35



Falgout and Defendant LeQuire answered, because of the toxic work environment and because

Defendant Shaner told the Board she is afraid for her safety. Plaintiff, at that moment in total

disbelief asked them, what was the vote? Defendant Falgout said, "don't go there."

       (18)    The clearly established constitutional rights of procedural due process listed

above were knowingly violated by the State Board of Medical Examiners and their board

members on September 20, 2017, who had final authority for their discretionary actions, and

were actions conducted with callous and deliberate indifference to the constitutional rights of the

Plaintiff, and were actions for which any reasonable person would have known were being

violated. The State Board of Medical Examiners has continued to engage in a pattern and

practice of dismissing employees without any notice or hearing, as was done to the Plaintiff.

The members of the State Board of Medical Examiners had no reason or justification for

believing they could dismiss an employee in the manner in which they dismissed the Plaintiff on

September 20, 2017. Fundamental constitutional due process is common knowledge among

citizens of this nation, and reasonable notice and an opportunity to defend oneself from false

charges is a known right which was blatantly denied the Plaintiff.

       (19)    Plaintiff asks the Court for the following relief:

               (A)    A judgment under 42 U.S.C. § 1983 for compensatory damages against

the following named board members in their individual and official capacities, H. Joseph

Falgout, M.D., Mark H. LeQuire, M.D., Gregory W. Ayers, M.D., Eli L. Brown, M.D.,

David P. Herrick, M.D., Beverly F. Jordan, M.D., Gary F. Leung, M.D., John S. Meigs Jr.,

M.D., Dick Owens, M.D., Bradley S. Rice, M.D., Charles M.A. Rogers IV, M.D., all who

were present on September 20, 2017 at the monthly board meeting, who supported and/or

acquiesced in the violation of Plaintiff’s rights to procedural due process for lost wages, back

                                            Page 30 of 35
        Case 2:18-cv-00719-SMD Document 74 Filed 04/22/19 Page 31 of 35



pay and lost future earnings, interest, emotional pain and suffering, and embarrassment in the

amount of compensatory damages of $500,000.00 per board member.

               (B)    A judgment under 42 U.S.C. § 1983 for punitive damages against the

following named board members in their individual capacities, H. Joseph Falgout, M.D., Mark

H. LeQuire, M.D., Gregory W. Ayers, M.D., Eli L. Brown, M.D., David P. Herrick, M.D.,

Beverly F. Jordan, M.D., Gary F. Leung, M.D., John S. Meigs Jr., M.D., Dick Owens M.D.,

Bradley S. Rice, M.D., Charles M.A. Rogers IV, M.D. in the amount of $1,000,000.00 per

board member.

               (C)    A judgment under 42 U.S.C. § 1983 against Boyde Jerome Harrison,

M.D. in his individual and official capacity for compensatory damages if he is able to convince a

jury that he was a member of the State Board of Medical Examiners on September 20, 2017, in

the amount of $1,500,000.00 for lost wages, back pay and lost future earnings, lost retirement

benefits, lost medical coverage, interest on the losses, emotional pain and suffering, and

embarrassment, and a judgment under 42 U.S.C. § 1983 for punitive damages against Boyde

Jerome Harrison, M.D. in his individual capacity in the amount of $10,000,000.00.

               (D)    A judgment under 42 U.S.C. § 1988 and under all other applicable laws

against each named Board Member, in their individual and official capacities, for attorney’s fees,

costs, witness fees, and expenses, including and any other legal or equitable relief which the

Court deems just and proper to award.




                                          Page 31 of 35
        Case 2:18-cv-00719-SMD Document 74 Filed 04/22/19 Page 32 of 35




                                  V
                           CAUSE OF ACTION
              DECLARATORY AND INJUNCTIVE RELIEF AGAINST
                  STATE BOARD OF MEDICAL EXAMINERS

        (1)     The Plaintiff asks the Court to declare the interpretation of Governor Fob James

Executive Order #1, January 18, 1995, and Governor Kay Ivey, Executive Order #706, July 13,

2017, and enjoin the State Board of Medical Examiners from continuing the practice of

employing and/or hiring lobbyists or pseudo lobbyists in violation of the law, so that future

Executive Directors won’t have to risk his/her job status by confronting Board members with the

illegal practices.

        (2)     The Plaintiff asks the Court to declare the interpretation of Code of Alabama

1975 §36-1-11 and (a) enjoin the State Board of Medical Examiners from continuing the practice

of doing business with the Medical Association of Alabama as long as the State Board of

Medical Examiners continues to hire employees of the Medical Association of Alabama, and (b)

enjoin the State Board of Medical Examiners from hiring lobbyists under the pretense of hiring

lobbyists to do anything but lobby, so that future Executive Directors won’t have to risk his/her

job status by confronting Board members with such illegal practices.

        (3)     The Plaintiff asks the Court to declare the interpretation of Code of Alabama

§34-24-54 and enjoin the State Board of Medical Examiners from paying $300 per hour to its

members for speaking at CME events, enjoin the State Board of Medical Examiners from

allowing its Board members to receive up to $10,000.00 per year for travel expenses and fees for

attendance at events to earn their CME hours, and to require the State Board of Medical

Examiners to only pay the statutory allowed $300 per diem attendance fees for official functions



                                          Page 32 of 35
        Case 2:18-cv-00719-SMD Document 74 Filed 04/22/19 Page 33 of 35



of the State Board of Medical Examiners, so that future Executive Directors won’t have to risk

his/her job status by confronting Board members with illegal practices.

       (4)     The Plaintiff asks the Court to declare the interpretation of Code of Alabama

§36-25-1 et seq. and require the State Board of Medical Examiners to operate subject to the

Alabama Ethics Commission.

       (5)     The Plaintiff asks the Court to declare the interpretation of Section 43 of the

Constitution of Alabama and Amendment 5 Article III of the Alabama Constitution and find that

Code of Alabama §34-24-53 is unconstitutional thereby requiring the dissolution of the current

arrangement which allows the private non-public Alabama Medical Association to

independently decide who serves on the State Board of Medical Examiners contrary to the

separation of powers doctrine, so that the State Board of Medical Examiners can be

constitutionally organized and operated within the laws of the State of Alabama.

       (6)     And to award Plaintiff a Judgment for attorney’s fees, costs, witness fees, and

expenses, including any other legal or equitable relief which the Court deems just and proper to

award in prosecuting the foregoing equitable relief.

                             DEMAND FOR A JURY TRIAL

       Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff demands a trial by

jury of all causes of action and requests for relief demanded in this civil action.

       Dated this 22nd day of April, 2019.



                                                       /s/ B. Kincey Green Jr. GRE040
                                                       Attorney for Plaintiff




                                            Page 33 of 35
        Case 2:18-cv-00719-SMD Document 74 Filed 04/22/19 Page 34 of 35



B. Kincey Green Jr.
Reeves & Stewart PC
PO Box 447
Selma, Alabama 36702-0447
Office 334-875-7236
Email kincey@bellsouth.net



                                 CERTIFICATE OF SERVICE


         The undersigned attorney hereby certifies that a copy of the Second Amended Complaint
has been served upon all parties to this civil action by serving each of their attorneys appearing
in this civil action and listed below through the CM/ECF court system.

                                  Barbara C. Wells (HIL045)
                                   C. Richard Hill (GIL037)
                                  Blake Edward Brookshire
                                   CAPELL & HOWARD
                                    150 South Perry Street
                                 Montgomery, Alabama 36104

                               Tabor R. Novak, Jr (NOV001)
                                Miland Fredrick Simpler, III
                          BALL BALL MATTHEWS & NOVAK, PA
                               445 Dexter Avenue Suite 9045
                               Montgomery, Alabama 36104

                           Marc James Ayers (ASB-7731-A60M)
                                   Davis S. Vaughan
                        BRADLEY ARANT BOULT CUMMINGS, PA
                                   One Federal Place
                                    1819 5th Avenue
                              Birmingham, Alabama 35203

                               Arnold W. Umbach, III (UMB002)
                                  Walter W. Bates (BAT007)
                               Madelines Greskovich (GRE147)
                               STARNES DAVIS FLORIE LLP
                                   100 Brookwood Place #7
                                 Birmingham, Alabama 35203




                                          Page 34 of 35
      Case 2:18-cv-00719-SMD Document 74 Filed 04/22/19 Page 35 of 35



                              Brandon K. Essig (ESS001)
                             Logan T. Mathews (MAT068)
                               Christine E. Gwinn-Ross
                        LIGHTFOOT FRANKLIN & WHITE, LLC.
                                 400 20TH Street North
                             Birmingham, Alabama 35203

                               Robert D. Segall (SEG003)
                                COPELAND FRANCO
                                     P. O. Box 347
                            Montgomery, Alabama 36101-0347

                          Richard McConnell Freeman, Jr.
                 RUSHTON, STAKELY, JOHNSTON & GARRETT, P.A.
                               184 Commerce Street
                           Montgomery, AL 36104-2538

                                   Albry Joe Peddy
                                   Amanda T. Roy
                SMITH, SPIRE, PEDDY, HAMILTON, and COLEMAN, PC
                              2015 Second Avenue North
                                      Suite 200
                             Birmingham, Alabama 35203


      Done this 22nd day of April, 2019.


                                             /s/ B. Kincey Green Jr. (GRE040)
                                             Attorney for Plaintiff

B. Kincey Green Jr.
REEVES & STEWART PC
P. O. Box 447
Selma, Alabama 36702-0447
Telephone 334-875-7236
kincey@bellsouth.net




                                           Page 35 of 35
